FILED
                                                                                 Nov 02, 2020
                                                                                 12:03 PM(CT)
                                                                                  TENNESSEE
                                                                             WORKERS' COMPENSATION
                                                                                APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

James Carter                                 )   Docket No.      2015-06-0466
                                             )
v.                                           )   State File No. 43734-2015
                                             )
Ricoh America Corp., et al.                  )
                                             )
                                             )
Appeal from the Court of Workers’            )   Heard October 15, 2020
Compensation Claims                          )   via WebEx
Kenneth M. Switzer, Chief Judge              )

                                Affirmed and Remanded

In this interlocutory appeal, the employer asserts the trial court erred in granting the
employee’s motion to exclude the employer’s vocational expert in this cause. The
employer argues that restrictions caused by the COVID-19 pandemic and executive
orders issued by the Governor of Tennessee rendered it unable to meet deadlines set by
the trial court with respect to expert disclosures. As a result, according to the employer’s
argument, the trial court should have acknowledged its “excusable neglect” and permitted
it to present vocational expert proof at trial. Upon careful consideration of the record, we
affirm the trial court’s order and remand the case.

Presiding Judge Timothy W. Conner delivered the opinion of the Appeals Board in which
Judge David F. Hensley and Judge Pele I. Godkin joined.

Carolina V. Martin, Nashville, Tennessee, for the employer-appellant, Ricoh America
Corp.

Brian Dunigan, Goodlettsville, Tennessee, for the employee-appellee, James Carter

                          Factual and Procedural Background

      James Carter, (“Employee”) was working for Ricoh America Corp. (“Employer”)
as a warehouse associate. He alleges that he felt low back pain while lifting a box at
work on June 5, 2015. Employer initiated workers’ compensation benefits, and
Employee was seen by several medical providers, including Dr. James Seely and Dr.
Greg Lanford. Employee was also evaluated by Dr. Stephen Kent, a physician selected
from the Bureau of Workers’ Compensation’s Medical Impairment Rating Registry

                                             1
(“MIRR”). See Tenn. Code Ann. § 50-6-204(d)(5) (2019). In addition, Employer filed a
medical records review report completed by Dr. Jeffrey Hazlewood.

        On April 6, 2020, the trial court entered an Order Resetting Status Conference. In
that order, the court stated that Employer “must file a notice with the Clerk on or before
April 15 identifying its vocational expert, if any.” (Emphasis added.) On April 15, 2020,
Employer filed a “Notice of Employer’s Intent to Depose Vocational Expert and to
Perform Vocational Assessment.” In its notice, Employer stated that it “has not been able
to retain an expert as of this date in light of lack of availability and issues related to the
C[OVID]-19 pandemic and stay-at-home orders issued by the governor.” Employer
stated in its notice it would “continue to make efforts to secure a qualified expert.”
Thereafter, on June 10, 2020, approximately eight weeks after the trial court’s deadline,
Employer filed a notice identifying its vocational expert and indicating its intent to
coordinate with opposing counsel the “scheduling of said evaluation at a mutually
agreeable time.” This notice was filed one day before Employer took the discovery
deposition of Employee’s vocational expert.

       On June 22, 2020, Employee filed a motion to strike Employer’s vocational
expert, arguing that Employer’s counsel had made a “strategic choice” to delay
identifying its vocational expert until less than 24 hours before the discovery deposition
of Employee’s vocational expert, which was 56 days after the court’s April 15 deadline.
In response, Employer argued that Governor Lee’s Executive Orders 22, 23, and 27,
which required Tennesseans to stay at home unless engaging in “essential activities,”
prevented it from complying with the court’s April 15 deadline. Employer further argued
that the failure to abide by the trial court’s April 15 deadline constituted, at most,
excusable neglect. It also asserted that because no trial date had been set, Employee
could not demonstrate any degree of prejudice caused by its failure to abide by the trial
court’s deadline.

        On July 2, 2020, the trial court granted Employee’s motion to strike Employer’s
vocational expert. In its order, the trial court reasoned that Employer never explained
why it was unable to retain and identify an expert by the court’s stated deadline even with
the Governor’s executive orders in place, noting an email from Employer’s vocational
expert that stated she “kept taking cases during the COVID-19 issue.” Also, the trial
court observed that Employer did not file a motion for an extension of time within the
original deadline or a motion to amend the court’s most recent scheduling order. The
trial court rejected what it called Employer’s effort at “gamesmanship and an attempt to
hide behind the veil of a pandemic” and granted Employee’s motion. Employer has
appealed.




                                              2
                                    Standard of Review

        A trial court’s decision regarding pretrial discovery is discretionary and an
appellate court’s review of such a decision applies an “abuse of discretion” standard of
review. Doe 1 ex rel. Doe 1 v. Roman Catholic Diocese of Nashville, 154 S.W.3d 22, 42
(Tenn. 2005); Benton v. Snyder, 825 S.W.2d 409, 416 (Tenn. 1992). An abuse of
discretion is found if the trial court “applied incorrect legal standards, reached an illogical
conclusion, based its decision on a clearly erroneous assessment of the evidence, or
employ[ed] reasoning that causes an injustice to the complaining party.” Konvalinka v.
Chattanooga-Hamilton Cnty. Hosp. Auth., 249 S.W.3d 346, 358 (Tenn. 2008). “Whether
a court applied an incorrect legal standard is a question of law that is reviewed de novo.”
Funk v. Scripps Media, Inc., 570 S.W.3d 205, 210 (Tenn. 2019). We are required to
“review a [trial] court’s discretionary decision to determine (1) whether the factual basis
for the decision is properly supported by the evidence in the record, (2) whether the [trial]
court properly identified and applied the most appropriate legal principles applicable to
the decision, and (3) whether the [trial] court’s decision was within the range of
acceptable alternative dispositions.” Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524-25
(Tenn. 2010) (internal citations omitted). The abuse of discretion standard does not
permit us to merely substitute our judgment for that of the trial court. See Discover Bank
v. Morgan, 363 S.W.3d 479, 487 (Tenn. 2012).

                                          Analysis

        The dispositive issue in this appeal is whether the Court of Workers’
Compensation Claims abused its discretion in excluding any evidence from Employer’s
vocational expert. In the circumstances of this case, this is no small issue given that
Employee claims he was rendered permanently and totally disabled by his work-related
injury and, at trial, presumably will be able to offer vocational expert proof to that effect
with no countervailing vocational expert proof from Employer. Moreover, this question
is presented in the unique context of a nationwide pandemic that resulted in numerous
restrictions placed on the activities of most Americans, resulting in delays, continuances,
and schedule changes in courts across the state.

        Nevertheless, despite the unique circumstances in which this appeal comes to us,
we can apply well-settled principles to the issue raised. The first such principle is that
trial courts are given broad discretion to control their dockets. Valladares v. Transco
Products, Inc., Nos. 2015-01-0117 & -0118, 2016 TN Wrk. Comp. App. Bd. LEXIS 31,
at *26 (Tenn. Workers’ Comp. App. Bd. July 27, 2016) (“a trial court has the necessary
discretion to control the pace of litigation through the use of case supervision and docket
management”); see also Smith v. Smith, No. E2017-01295-COA-R3-CV, 2019 Tenn.
App. LEXIS 59, at *20 (Tenn. Ct. App. Jan. 31, 2019) (“trial courts have broad discretion
to control their dockets”). A second such principle is that, when reviewing a trial court’s
discretionary decision on appeal, we must determine whether the trial court abused its

                                              3
discretion. Doe 1 ex rel. Doe 1 v. Roman Catholic Diocese of Nashville, 154 S.W.3d 22,
42 (Tenn. 2005). It is well-settled that an abuse of discretion occurs only when the trial
court “applied incorrect legal standards, reached an illogical conclusion, based its
decision on a clearly erroneous assessment of the evidence, or employ[ed] reasoning that
cause[d] an injustice to the complaining party.” State v. Ostein, 293 S.W.3d 519, 526
(Tenn. 2009); Konvalinka v. Chattanooga-Hamilton Cnty. Hosp. Auth., 249 S.W.3d 346,
358 (Tenn. 2008). 1

        Turning to the merits of this appeal, we find nothing in this record to suggest the
trial court applied an incorrect legal standard. In its order granting Employee’s motion to
exclude, the court considered precedent discussing a trial court’s discretion to control the
pace of litigation, and it noted that this case involved an alleged work injury that occurred
almost five years prior to the hearing. Moreover, the court considered Rule 6.02 of the
Tennessee Rules of Civil Procedure and the meaning of the term “excusable neglect.”
Finally, the court analyzed the four-part test for the assessment of “excusable neglect” as
stated in Williams v. Baptist Memorial Hospital, 193 S.W.3d 545, 551 (Tenn. 2006), and
it concluded Employer had not met those factors. 2

       Moreover, we cannot conclude the trial court reached an illogical conclusion in its
assessment of the Williams court’s four-part test or other relevant considerations, or that
it based its decision on a clearly erroneous assessment of the evidence. The question is
not whether we may have decided these issues differently but whether the trial court’s
findings were “illogical” or based on a “clearly erroneous” assessment. Stated another
way, we must determine whether the result reached by the trial court was within the
“range of acceptable alternative dispositions.” Lee Med., Inc., 312 S.W.3d at 524-25. We
conclude it was.

       Employer insists that because no trial date had been set, Employee can point to no
actual prejudice he suffered as a result of Employer’s late filing. Employer first noted
Employee was aware of Employer’s intent to retain a vocational expert for several
months prior to the discovery deposition of Employee’s vocational expert. Employer
further denies there was any “gamesmanship,” as described by the trial court, in its late
filing of a notice identifying its expert one day before the discovery deposition of

1
  In its brief on appeal, Employer cited the standard of review noted in Tennessee Code Annotated section
50-6-239(c)(7), which requires us to presume the findings and conclusions of the trial court are correct
unless the preponderance of the evidence is otherwise, but it failed to address the abuse of discretion
standard that applies to a trial court’s discretionary decisions. We conclude the test set forth in
Konvalinka above establishes the framework for our analysis.
2
  The Williams court’s four-part test includes: (1) the risk of prejudice to the parties opposing the late
filing; (2) the delay and its potential impact on proceedings; (3) the reasons why the filings were late and
whether the reasons were within the filer’s reasonable control; and (4) the good or bad faith of the filer.
Williams, 193 S.W.3d at 551.
                                                     4
Employee’s vocational expert. During oral argument, Employer noted that this was a
discovery deposition, not a proof deposition, and Employee’s counsel did not object to
the occurrence of that deposition even though he learned the identity of Employee’s
vocational expert the previous day. Finally, Employer argued that it would have been
improper for it to identify a potential expert without knowing whether that expert could
arrange for an in-person evaluation due to COVID-19 restrictions imposed by the
Governor’s executive orders.

       Yet, equally compelling was the trial court’s finding that Employer offered no
affidavit or other evidence supporting its statements regarding the difficulty in finding an
expert. Moreover, it noted that Employer could have filed a motion for an extension of
time or a motion to alter the court’s scheduling order, but it failed to do so. Instead,
Employer presumed that its “Notice of Employer’s Intent to Depose Vocational Expert
and Perform Vocational Assessment” was sufficient to put the court and the opposing
party on notice that it purportedly could not meet the court’s deadline. It is significant
that Employer did not identify its expert until fifty-six days after the expiration of the
court’s deadline.

        Employer urges us to consider its April 15 Notice of Employer’s Intent to Depose
Vocational Expert and Perform Vocational Assessment as an “implied motion” for an
extension of time. Yet, the case Employer cites in support of this argument, State ex rel.
Jones v. Looper, 86 S.W.3d 189 (Tenn. Ct. App. 2000), stands for the proposition that a
trial court has the discretion to deny such an implied motion for an extension of time “if it
was not satisfied that the failure to file the [pleading] was due to excusable neglect.” Id.
at 196. In Looper, the Court of Appeals affirmed the trial court’s rejection of such an
“implied motion” and specifically held “there must be some application to the court for
relief from the failure to timely file [the pleading].” Id. In the present case, we cannot
conclude the trial court erred in determining Employer’s April 15 filing did not constitute
an application for relief from the court’s scheduling order or deadlines.

        Finally, we cannot conclude the trial court’s order resulted in an injustice to
Employer. A stern or harsh result does not necessarily equate to an injustice. In Nelson
v. Justice, No. E2017-00895-COA-R3-CV, 2019 Tenn. App. LEXIS 35 (Tenn. Ct. App.
Jan. 25, 2019), the Tennessee Court of Appeals addressed a trial court’s action in
imposing sanctions pursuant to Rule 37 of the Tennessee Rules of Civil Procedure, which
allows such sanctions when a party fails to cooperate with discovery requests. The Court
of Appeals noted that Rule 37.03 “permits a trial court to exclude evidence when a party
fails to supplement discovery requests in accordance with Rule 26.05.” Id. at *57-8; see
also Murray v. Beard, No. E2006-01661-COA-R3-CV, 2007 Tenn. App. LEXIS 562, at
*14 (Tenn. Ct. App. Aug. 29, 2007) (“we cannot say that the trial court abused its
discretion” in excluding exert testimony as a sanction for the party’s failure to answer
written discovery); Dean v. Weakley Cnty. Bd. of Educ., No. W2007-00159-COA-R3-
CV, 2008 Tenn. App. LEXIS 218, at *37 (Tenn. Ct. App. Apr. 9, 2008) (the “usual

                                             5
sanction” for failure to properly amend discovery responses is “exclusion of evidence at
trial”). Here, the trial court acted within its discretion in excluding from evidence
testimony of Employer’s vocational expert when Employer failed to abide by the terms of
the court’s scheduling order. We cannot conclude the trial court’s action resulted in an
injustice to Employer.

                                      Conclusion

      For the foregoing reasons, we affirm the trial court’s interlocutory order and
remand the case. Costs on appeal are taxed to Employer.




                                           6
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

James Carter                                          )      Docket No. 2015-06-0466
                                                      )
v.                                                    )      State File No. 43734-2015
                                                      )
Ricoh America Corp., et al.                           )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )      Heard October 15, 2020 via WebEx
Compensation Claims                                   )
Kenneth M. Switzer, Chief Judge                       )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 2nd day
of November, 2020.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Brian Dunigan                                                       X     brian@poncelaw.com
 Rita Duffy                                                                rita@poncelaw.com
 Carolina V. Martin                                                  X     carolina.martin@leitnerfirm.com
 Crystal Brown                                                             crystal.brown@leitnerfirm.com
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov